5. From the statement of plaintiff's legal proposition No. 2 in his petition for rehearing, it is evident that a clarification of a statement by this writer in the original opinion should be made.
Referring to the opinion by Mr. Justice LUSK in Fehely v.Senders, (170 Or. 457, 135 P.2d 284, 145 A.L.R. 1092), the following statement was made:
    "In the light of the authorities there cited, it cannot be said that physical pain alone has been proven unless there is an express, direct statement by the sufferer that he experienced mental as well as physical pain."
Plaintiff in his second legal proposition attributes to this statement exactly the contrary meaning to that which was intended. What this writer intended to convey is that there need not be an express, direct statement by a plaintiff, who has suffered such a decree of physical pain as the testimony in the instant case tends to prove, that he also suffered mental pain in order to justify the submission to the jury by express instruction of the question whether the plaintiff suffered mental pain as well as physical pain. *Page 286 
In other words, we held in the original opinion that the learned trial judge did not err in submitting the question of mental pain to the jury.
We are unable to agree with plaintiff, however, that the question whether the work performed by plaintiff involved risk or danger should have been withheld from the jury, and for that reason plaintiff's petition for a rehearing is denied.
Submitted on motion for permission to file a second petition for rehearing and petition to file a brief amici curiae, April 20, 1948.